DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending and independent.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is rejected as prolix because it contains long recitations that the metes and bounds of the claimed subject matter cannot be determined. MPEP 2173.05(m). The claim simply removed the punctuation from the specification detailed description, and did not change the capitalization from the sentence structure. The steps of the method do not convey the metes and bounds of the invention. It is unclear what the invention is and how the nexus among the various elements of the invention. Rather, the claim as recited is a description of the concept of designing a fuel injector for a gas engine. In the interest of compact prosecution, the examiner will set forth the examiner’s interpretation and apply art below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Behrad Asgari, et al. “A multi-objective CFD optimization of liquid fuel spray injection in dry-low-emission gas-turbine combustors,” Applied Energy 203, pp. 696-710 (2017) (“Asgari”) in view of Gloyer et al., US Patent Application Publication No. 2018/0106480 (“Gloyer”).
As best understood from the examiner’s interpretation of the claim:
Claim 1. The method of designing the spiral vortex chamber of a fuel mist atomizing device in a gas turbine engine (Asgari, Title “A multi-objective CFD optimization of liquid fuel 
Step 1: Determining a spray angle and size of fuel particles after flowing through the fuel mist atomizing device; at this step, the determination of the spray angle, the size of fuel particles and a fuel pressure before entering the device is calculated after a preliminary design stage of the gas turbine engine with specialized design software, The obtained result includes a requirement for the pressure and geometrical dimension of a combustion chamber (Asgari, p.698 column 2 last paragraph “The preliminary design of the combustor considered in this study has been carried out by Charest et al. [52]. Here, the detailed design of the fuel spray injection in the premixing chamber of this combustor is of interest. The premixing chamber geometry is shown in Fig. 1.”

    PNG
    media_image1.png
    595
    1243
    media_image1.png
    Greyscale
This illustrates the fuel spray angles and dimensions of the combustion chamber, see also p. 699 paragraph 1 describing investigating injection parameters.); 
Step 2: Designing, calculating and selecting geometrical dimension parameters of fuel mist atomizing device; at this step, each inlet pressure of the fuel mist atomizing device determines a characteristic parameter called the fill factor (the ratio of fuel to fill an outlet of the mist atomizing), Based on the result of determining the fill factor, an outlet spray angle, flow coefficient and outlet area are determined (Asgrai, Abstract “The analysis is enriched by multi-objective optimizations accounting for several goals, including the evaporation efficiency, mixture stratification, entropy generation, and flow recirculation. It is observed that the droplet breakup, spray-vortex interactions, and wall-wetting have significant influences on the performance objectives while the droplet residence time effect is minor. Among the design parameters, the injection location and direction have a profound impact on the droplet breakup which predominately controls the evaporation efficiency.”; p. 705 column 2 paragraph 2 “At this step, a number of designs should be chosen for simulation such that they cover the whole range of input parameters. This process is called the Design Of Experiments (DOE). Here, the Optimal Space-Filling (OSF) design method [63] is used for the DOE to generate 150 samples (simulation cases)”); 
Step 3: 3D model generating of the fuel mist atomizing device; After adequate parameters are obtained, most appropriate design plan for the material, form, spatial dimensions are selected which is used for generating 3D model (Asgari, see for example, p. 
    PNG
    media_image2.png
    423
    1163
    media_image2.png
    Greyscale


also for example fig. 8 
    PNG
    media_image3.png
    376
    626
    media_image3.png
    Greyscale
showing an optimal spray mist achieved by the design;
Step 4: Performing optimization; 3D model of the fuel mist atomizing device after is imported into aerodynamic and fluid mechanic simulation software to determine the flow coefficient; In this step, a number of parametric studies are analyzed among designed parameters, Based on the results from the parametric studies, the flow coefficient, form and geometric dimensions are determined (Asgari, p. 700 column 1 section 4.2 “Two kinds of simulations are performed in this study; full 3D simulations using a block-structured computational grid of 841,500 cells shown in Fig. 5and 2D axisymmetric simulations using a block-structured computational grid of 14,850 cells shown in Fig. 6.”; p.704 column 2 last 
Though Asgari discloses optimization of parameters that may be argued each separate approach is an iteration, it does not explicitly disclose design iteration. Gloyer teaches design iteration (Gloyer, Fig. 2 illustrating iterative optimization approach, [0059] “of the method 200 depicted in FIG. 2 may be performed simultaneously, performed in any order, performed iteratively, performed any number of times, performed passively and/or be omitted. For example, in some embodiments, steps such as performing simulation 204, configuring 206 the one or more combustion chamber parameters and determining 208 whether a predetermined stability level is met, may be performed together or a particular step e.g., 206 may be omitted or may be performed passively. For example, if a particular design is already stable, the configuring 206 the one or more combustion chamber parameters may mean allowing them to remain without modification.” Iteration is an obvious possible approach to one of ordinary skill in the art to arrive at a chosen set of design parameters.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Asgari (directed to CFD optimization of fuel spray injection in gas turbine combustors) and Gloyer (similarly directed to optimization of combustion chambers) before them, to have substituted the iterative approach of Gloyer for .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
J. R. Archer et al., “Multi-objective Design Optimization of a Variable Geometry Spray Fuel Injector,” Journal of Mechanical Design, Vol. 136 (2014) related to a multi-objective genetic algorithm interfaced with commercial computational fluid dynamics (CFD) software and high-performance computing capabilities to evaluate the spray characteristics of each variable geometry fuel injector spray candidate design.
Belukov Anatolevich, RU 2699111 related to design of the fuel nozzle combustion chamber of gas turbine engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Examiner, Art Unit 2148